                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

 In the Matter of:                              }
 STEVE SHICKLES, JR.                            }    CASE NO. 19-80155-CRJ-11
 SSN: XXX-XX-4301                               }
 RONDA SHICKLES                                 }    CHAPTER 11
 SSN: XXX-XX-0467                               }
        Debtor                                  }


   ORDER SCHEDULING TELEPHONIC HEARING ON EMERGENCY MOTION TO
  CONVERT CASE TO CHAPTER 7, OR IN THE ALTERNATIVE, DISMISS AND FOR
                 RELIEF FROM THE AUTOMATIC STAY

         On January 25, 2019, the Court entered an Order: (1) Continuing Status Conference and
 Emergency Motion to Convert Case to Chapter 7, or in the Alternative, Dismiss and for Relief
 from the Automatic Stay; and (2) Requiring Debtors to File a Certified Report to Court, ECF No.
 34, continuing the pending matters for hearing on Wednesday, January 30, 2019. Due to the threat
 of inclement weather, the Court has determined that the hearing should be held telephonically. If
 the Court determines during the Telephonic Hearing that evidence is required, the Court will
 continue the hearing on an expedited basis.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that a Telephonic
 Hearing on the Emergency Motion to Convert Case to Chapter 7, or in the Alternative, Dismiss
 and for Relief from the Automatic Stay and Status Conference will be held on Wednesday,
 January 30, 2019 at 10:00 a.m., CDT before the Honorable Clifton R. Jessup, Jr. The
 parties shall appear telephonically by dialing into 1-877-336-1280, access code #2749965,
 and security code #1234 at least five minutes prior to the hearing.

 Dated this the 28th day of January, 2019.

                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge




Case 19-80155-CRJ11        Doc 56    Filed 01/28/19 Entered 01/28/19 09:45:02           Desc Main
                                    Document     Page 1 of 1
